Citation Nr: 1602818	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-21 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to treatment for service-connected major depressive disorder and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastritis, to include as secondary to treatment for service-connected major depressive disorder and PTSD.  

3.  Entitlement to service connection for a low back disability as secondary to service-connected left shoulder rotator cuff injury and cervical spine disability.  

4.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to May 1986 and from October 2001 to August 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision as to hypertension, gastritis, and low back disability and a May 2015 rating decision as to sleep apnea by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to arthritis of the right hand and arthritis of the left hand have been raised by the record in a statement received in May 2014, but have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board notes a September 2010 attempt to obtain private medical records from Dr. H.R.L., who was identified by the Veteran.  There is no record of a response, or of a follow-up request, as required by 38 C.F.R. § 3.159(c)(1).  Upon remand, the follow-up request must be made.  

Additionally, there has been no VA examination conducted as to the Veteran's hypertension and gastritis claims.  The Veteran contends that a September 2002 blood pressure reading of 160/100 accompanied by a diagnosis of arterial hypertension merits service connection for hypertension on a direct-incurrence basis.  Although the Board notes that for VA purposes hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, the September 2002 reading is for consideration.  38 C.F.R. § 4.104, DC 7102, Note (1).  The Veteran also asserts that medication taken for his service-connected disabilities, specifically his psychiatric disability, aggravates his hypertension and gastritis.  VA examinations should be conducted upon remand that consider these contentions.  

In the Veteran's May 2014 VA Form 9, he stated that he wished to appeal a "central disc protrusion at the C4-C5 level and C5-C6 level."  No cervical spine disability issue was the subject of the Statement of the Case (SOC).  However, the SOC did address the issue of service connection for lumbar strain claimed as secondary to the service-connected disability of central disc protrusion at C4-5 and C5-6 level.  Allowing the Veteran the benefit of the doubt, the Board will interpret the Veteran's reference to the disc protrusion at the C4-C5 and C5-C6 level as a reference to the low back issue referenced in the SOC.  The Veteran also contended in his Form 9 that his service-connected left arm disability caused him to place additional strain on his left back central disc to maintain a normal posture, which causes damage to C4-C5 and C5-C6 protrusion disc.  The Board interprets this as an assertion that his service-connected left shoulder disability causes him to place additional strain on his lower back, which causes or aggravates the low back disability on appeal.  This contention should be addressed in a VA examination upon remand.  Additionally, the November 2011 VA examination opinion asserted that the Veteran's central disc protrusion did not cause the low back disability, but did not provide a clear opinion as to aggravation.  Aggravation should also be considered upon remand.  

The claims folder should also be updated to include VA treatment records compiled since March 4, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran filed a July 2015 notice of disagreement (NOD) with the May 2015 rating decision as to the claim of entitlement to service connection for sleep apnea.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing this/these issue(s).  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case (SOC) on the issue of entitlement to service connection for sleep apnea.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the issue is certified for appellate consideration.  

2.  Obtain all treatment records for the Veteran from the VA Caribbean Healthcare System, and all associated outpatient clinics to include the Mayaguez Outpatient Clinic, dated from March 4, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Make a second attempt to obtain treatment records from Dr. H.R.L., a private physician identified by the Veteran.  The AOJ is advised that a first attempt was made in September 2010, and no response was recorded.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

4.  After completing the above, schedule the Veteran for VA examinations as to hypertension, gastritis, and a low back disability.  The respective examiner is to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused by service, to include discussion of a September 2002 blood pressure reading of 160/100 accompanied by an assessment of arterial hypertension soon after service.  The examiner is advised that for VA purposes hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, and that hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic pressure of less than 90 mm.  38 C.F.R. § 4.104, DC 7102, Note (1);  

ii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is caused or aggravated (permanently worsened beyond the normal progression) by service-connected disability, to include major depressive disorder and PTSD, to include medication taken to treat service-connected disability;

iii) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastritis is caused by, or etiologically related to, the Veteran's military service;

iv) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastritis is caused or aggravated (permanently worsened beyond the normal progression) by service-connected disability, to include major depressive disorder and PTSD, to include medication taken to treat service-connected disability;

v) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is caused by, or etiologically related to, the Veteran's military service;

vi) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is caused or aggravated (permanently worsened beyond the normal progression) by service-connected disability, to include medication taken to treat service-connected disability, and to include any additional strain required to maintain normal posture, and/or service-connected central disc protrusion at C4-C5 level;

Any opinion offered must be supported by a complete rationale.  

5.  After completing the above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







